Citation Nr: 0414685	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-21 1989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Adjutant General's Office of 
the 
	Commonwealth of Pennsylvania


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

According to the two DD Form 214s of record the veteran had 
active duty from August 1980 to August 1983 and from March 
1981 through June 1998.  The veteran, on his claim received 
in April 1998, however, shows service dates from August 1980 
to August 1983 and from March 1984 to July 1, 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA).  
The ROIC, in pertinent part, denied entitlement to service 
connection for headaches and memory loss.

The veteran presented oral testimony at a Travel Board 
hearing before the undersigned Veterans Law Judge in December 
2003.  A copy of the hearing transcript was attached to the 
claims file.

Although the veteran initiated an appeal on the issue of 
entitlement to service connection for memory loss, he did not 
perfect an appeal on that issue.  The testimony on memory 
loss presented at the December 2003 hearing is considered a 
new claim, and is referred to the agency of original 
jurisdiction for appropriate development.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (AMC) in Washington, 
D.C.  VA will provide notification if further action is 
required on the part of the appellant.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed upon VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. § 3.159 (2003).

The veteran seeks entitlement to service connection for 
headaches, to include as due to an undiagnosed illness based 
on his service in the Persian Gulf.  Our review of the record 
discloses that the veteran was apparently afforded a Persian 
Gulf War examination in March 2002; however, the report of 
that examination contained in the claims file is not 
complete.  Although pages three and four are in the claims 
file, pages one and two are missing.  In addition, a request 
for a neurology consultation was made in March 2002, and the 
request noted that an MRI of the brain was pending.  The 
evidence of record shows that the veteran was seen in early 
July 2002 for a neurology consultation.  That same day, the 
examining neurologist requested an MRI of the brain.  
Evidence of record indicates that he was seen for an MRI 
approximately two weeks later.  The report of the MRI of the 
brain is not, however, of record.  

VA's duty to assist the veteran includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:



1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  A record of his notification 
must be incorporated into the claims file. 

2.  The RO should request verification of 
the veteran's service from the National 
Personnel Records Center.

3.  The RO should request a complete report 
of the Persian Gulf War examination in March 
2002, and the report of the mid-July 2002 
MRI of the brain.  

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-adjudicate 
the veteran's claim to include all evidence 
presented since the statement of the case in 
November 2002.  If any benefit sought on 
appeal remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


